EXHIBIT 10.2

MACATAWA BANK CORPORATION
1998 DIRECTORS' STOCK OPTION PLAN

(As Amended on February 21, 2002)


Section 1. Establishment and Purpose.

          Macatawa Bank Corporation hereby establishes a stock option plan to be
named the Macatawa Bank Corporation 1998 Directors' Stock Option Plan, for
certain persons serving, or who have served, as directors of the Company and its
Subsidiaries. The purpose of the Plan is: (i) to provide a non-cash method of
compensating directors of the Company and its Subsidiaries; and (ii) to aid the
Company and its Subsidiaries in competing with other enterprises for the
services of new directors needed to help ensure the Company's continued
progress.

Section 2. Definitions.

          (a)          Act means the Securities Exchange Act of 1934, as amended
from time to time.

          (b)          Authority means the 141,200 shares of Stock authorized
for issuance pursuant to the Plan.

          (c)          Board means the Board of Directors of the Company.

          (d)          Committee means a committee appointed by the Board of
Directors to administer the Plan as specified in Section 3.

          (e)          Company means Macatawa Bank Corporation, a corporation
organized and existing under the laws of the State of Michigan.

          (f)          Eligible Director means a person who either (i) is a
director of the Company or of a Subsidiary and who is not an employee of the
Company or of a Subsidiary or (ii) was a director of Macatawa Bank before it
became a Subsidiary irrespective of his or her employment status with the
Company, Macatawa Bank or any Subsidiary.

          (g)          Effective Date means January 26, 1998.

          (h)          Fair Market Value means, as long as the Common Stock is
not actively traded in any recognized market, the average price per share at
which shares of Common Stock were bought and sold during the three (3) preceding
months in transactions known to management of the Company involving 100 or more
shares between purchasers and sellers none of whom are directors or officers of
the Company or any Subsidiary. If there have been no such transactions, the
"Fair Market Value" shall be determined in good faith by the Board. If the
shares of Common Stock are actively traded in any recognized market, the "Fair
Market Value" as used in the Plan shall mean the average of the last reported
sales price of Common Stock as of the close



--------------------------------------------------------------------------------


of business for each of the last twenty (20) trading days ending the day
immediately preceding the day as of which "Fair Market Value" is to be
determined.

          (i)          Grant Date means, with respect to each Option, the day
that an Eligible Director is granted the Option.

          (j)          Non-employee Director has the meaning set forth in Rule
16b-3(b)(3)(i) or any successor definition adopted by the Securities and
Exchange Commission

          (k)          Option means an option granted under this Plan to acquire
Stock.

          (l)          Optionee means the person to whom an Option is granted.

          (m)          Option Agreement means an Agreement issued to each
Eligible Director with respect to each Option.

          (n)          Organizer Option means any Option or Options covering no
more than a total of 4,000 Shares per individual and granted during 1998 to any
of the following individuals: Benj. A. Smith III, Robert E. Den Herder, G.
Thomas Boylan, Edward H. Marsilje or Philip J. Koning.

          (o)          Permitted Transferee means either (i) the spouse, a
child, or a grandchild of an Optionee (each an "Immediate Family Member"), (ii)
a trust for the exclusive benefit of an Optionee and/or one or more Immediate
Family Members, or (iii) a partnership or limited liability company whose only
partners or members are an Optionee and/or one or more Immediate Family Members.

          (p)          Plan means the Macatawa Bank Corporation 1998 Directors'
Stock Option Plan.

          (q)          Post-Death Representative(s) means the executor(s) or
administrator(s) of the Optionee's estate or the person or persons to whom the
Optionee's rights under his or her Option pass by Optionee's will or the laws of
descent and distribution.

          (r)          Rule 16b-3 means Rule 16b-3 promulgated by the Securities
and Exchange Commission under the Act, as amended from time to time or any
successor rule.

          (s)          Shares means shares of Stock.

          (t)          Stock means authorized and unissued shares of common
stock, no par value, of the Company and includes Shares which may be reacquired
by the Company.

          (u)          Subsidiary means any banking corporation in which the
Company owns directly, or indirectly through subsidiaries, at least fifty
percent (50%) of the total combined voting power of all classes of stock, or any
other entity (including, but not limited to, partnerships and joint ventures) in
which the Company owns at least fifty percent (50%) of the combined equity
thereof.


2

--------------------------------------------------------------------------------




Section 3. Administration.

          The Plan shall be administered by a Committee designated by the Board
consisting of not less than three (3) directors who shall be appointed from time
to time by the Board, each of whom shall qualify as a Non-Employee Director.
Initially, the Committee shall consist of all directors of the Company who are
Non-Employee Directors.

          Subject to the Company's Articles of Incorporation, Bylaws and the
provisions of this Plan, the Committee shall have full authority to grant
Options to Eligible Directors. The authority of the Committee shall include the
following: (a) To select the Eligible Directors to whom Options may be granted
under the Plan; (b) To determine whether and to what extent Options are to be
granted under the Plan; (c) To determine the number of shares of Common Stock to
be covered by each Option; and (d) To determine the terms and conditions of any
Option Agreement, including, but not limited to, the Option Price, any vesting
restriction or limitation, any vesting schedule or acceleration thereof, or any
forfeiture restrictions or waiver thereof, regarding any Option and the Shares
relating thereto, based on such factors as the Committee shall determine in its
sole discretion.

          The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Option issued under the Plan (including any Option Agreement) and
to otherwise supervise the administration of the Plan. However, the Committee
shall take no action which will impair any Option previously granted under the
Plan or cause the Plan or the Option not to meet the requirements of Rule 16b-3.
A majority of the Committee shall constitute a quorum, and the acts of a
majority of a quorum at any meeting, or acts reduced to or approved in writing
by a majority of the members of the Committee, shall be the valid acts of the
Committee. The interpretation and construction by the Committee of any
provisions of the Plan or any Option granted under the Plan shall be final and
binding upon the Company, the Board and Optionees, including their respective
heirs, executors and assigns. No member of the Board or the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan or an Option granted hereunder.

Section 4. Shares Reserved Under the Plan.

          The following provisions shall govern the number of Shares issuable
under the Plan:

          (a)          The maximum number of Shares which may be issued in
connection with Options granted hereunder is 141,200. At any time during the
existence of the Plan, there shall be reserved for issuance upon the exercise of
Options granted under the Plan an amount of Stock (subject to adjustment as
provided in Section 10 hereof) equal to 141,200 Shares less the total number of
Shares issued pursuant to all such exercises which shall have been made prior to
such time.

          (b)          When an Option is granted, the total number of Shares
issuable upon complete exercise thereof shall be charged against the maximum
number of Shares of the Authority. When the Option is exercised, no additional
charge shall be made against the Authority. If an

3

--------------------------------------------------------------------------------


exercise price is paid in Shares owned by the Optionee or the Permitted
Transferee, as the case may be, such Shares shall not be added to the Authority.

          (c)          If an Option terminates in whole in part, by expiration
or for any other reason except exercise of such Option, the Shares previously
charged to the Authority upon grant of the Option shall be restored to the
Authority, and shall again be available for issuance under the Authority, for as
long as such Authority continues, as if such Shares had never been subject to an
Option.

Section 5. Granting of Options.

          The Committee may from time to time grant Options to such of the
Eligible Directors as the Committee may select. In making such selections, the
Committee shall consider such factors as the Committee in its discretion shall
deem relevant.

Section 6. Terms of Options.

          Notwithstanding any other provisions of the Plan, each Option shall be
evidenced by an Option Agreement, which shall include the substance of the
following terms and conditions:

          (a)          The option price for each Share covered by an Option
shall be an amount equal to one hundred percent (100%) of the Fair Market Value
of a Share on the Grant Date of such Option.

          (b)          The Option by its terms shall not be transferable by the
Optionee otherwise than by will or by the laws of descent and distribution;
provided, however, an Option may be transferred, without consideration, to a
Permitted Transferee if the Optionee satisfies such conditions to the transfer
as may be required by the Committee. A Permitted Transferee shall succeed to all
rights and benefits (except any right to further transfer of the Option) and be
subject to all obligations and limitations applicable to the original Optionee.
However, such rights and benefits (except any right to further transfer of the
Option), and obligations and limitations shall be determined as if the original
Optionee continued to hold the Option, whereby provisions of this Plan dealing
with termination of service or death of an Optionee will continue to refer to
the original Optionee regardless of whether an Option has been transferred to a
Permitted Transferee. The Company shall have no obligation to notify a Permitted
Transferee of the termination of service or death of an Optionee. The
designation of a beneficiary does not constitute a transfer. The Option shall be
exercisable, during the Optionee's lifetime, only by the Optionee or a Permitted
Transferee, as the case may be.

          (c)          Options shall become fully exercisable on the first
anniversary of the Grant Date. No Option shall be exercisable after the
expiration of ten years from the Grant Date. Notwithstanding the foregoing, if
the Optionee dies before service as a director terminates, the Option shall be
exercisable as to all Shares, to the extent not previously exercised.

          (d)          Options, other than Organizer Options, shall not be
exercisable after the earlier of (i) the last day of the thirty-sixth month
after the month in which the Optionee's service as a

4

--------------------------------------------------------------------------------


director terminates for any reason or (ii) the expiration of ten years from the
Grant Date. Organizer Options shall not be exercisable after the expiration of
ten years from the Grant Date.

Section 7. No Right to Remain a Director.

          The grant of an Option shall not create any right in any person to
remain as a director of the Company.

Section 8. Exercise of Option.

          (a)          An Option shall be exercisable only (1) upon payment to
the Company on the exercise date of cash in the full amount of the option price
of the Shares with respect to which the Option is exercised, (2) upon delivery
to the Company on the exercise date of certificates representing unencumbered
Shares, owned by the Optionee or the Permitted Transferee, as the case may be,
having a Fair Market Value, on the last trading date preceding such exercise and
delivery, equal to the full amount of the purchase price of the Shares with
respect to which the Option is exercised, or (3) a combination of (1) and (2),
except that (i) any portion of the exercise price representing a fraction of a
Share shall in any event be paid in cash, and (ii) no Shares which have been
held for less than six months may be delivered in payment of the exercise price
of an Option. If and to the extent determined by the Committee, in its sole
discretion, at or after the Grant Date, payment in full or in part may also be
made by reduction in the number of Shares issuable upon exercise of the Option
based on the Fair Market Value of the Stock on the last trading date preceding
the exercise.

          (b)          An Optionee or Permitted Transferee, as the case may be,
shall have none of the rights of a shareholder with respect to Shares subject to
the Option until Shares are issued to the Optionee or Permitted Transferee upon
the exercise of an Option.

Section 9. General Provisions.

          The Company shall not be required to issue or deliver any certificate
for Shares to an Optionee or Permitted Transferee, as the case may be, upon the
exercise of an Option prior to:

          (a)          If requested by the Company, the filing with the Company
by the Optionee, the Permitted Transferee or the Optionee's Post-Death
Representative, as the case may be, of a representation in writing that at the
time of such exercise it is their then present intention to acquire the Shares
being purchased for investment and not for resale, and/or the completion of any
registration or other qualification of such Shares under any state or federal
laws or rulings or regulations of any governmental regulatory body, which the
Company shall determine to be necessary or advisable; and

          (b)          The obtaining of any other consent, approval, or permit
from any state or federal governmental agency which the Committee shall, in the
Committee's absolute discretion upon the advice of counsel, determine to be
necessary or advisable.


5

--------------------------------------------------------------------------------




Section 10. Adjustment Provisions.

          In the event any stock dividend is declared upon the Stock or in the
event outstanding Shares shall be changed into or exchanged for a different
number, class or kind of Shares or other securities of the Company or another
corporation, whether by reason of a split or combination of shares,
recapitalization, reclassification, reorganization, merger, consolidation, or
otherwise, the maximum number of Shares which may be charged against the
Authority shall be appropriately and proportionately adjusted and in any such
event a corresponding adjustment shall be made changing the number, class or
kind of Shares or other securities which are deliverable upon the exercise of
any Option theretofore granted without change in the total price applicable to
the unexercised portion of such Option, but with a corresponding adjustment in
the price for each Share or other securities covered by the unexercised portion
of such Option. In the event the Company is merged, consolidated, or reorganized
with another corporation, appropriate provision shall be made for the
continuance of outstanding Options with respect to shares of the succeeding
parent corporation following a merger, or with respect to shares of the
consolidated or reorganized corporation in the case of a consolidation or
reorganization, and to prevent their dilution or enlargement compared to the
total shares issuable therein in respect of the Stock. Adjustments under this
Section 10 shall be made in an equitable manner by the Committee, whose
determination shall be conclusive and binding on all concerned.

Section 11. Duration, Amendment, and Termination.

          The Board of Directors may at any time terminate the Plan or make such
amendments thereof as it shall deem advisable and in the best interests of the
Company, without further action on the part of the Shareholders of the Company;
provided, however, that no such termination or amendment shall, without the
consent of the Optionee or Permitted Transferee, as the case may be, adversely
affect or impair the rights of such Optionee or Permitted Transferee, as the
case may be, and provided further, that, unless the Shareholders of the Company
shall have first approved thereof, no amendment of this Plan shall be made
whereby: (a) the total number of Shares which may be granted under the Plan to
all individuals shall be increased, except by operation of the adjustment
provisions of Section 10 hereof; (b) the term of the Options shall be extended;
(c) the minimum option price shall be decreased; or (d) the class of eligible
persons to whom Options may be granted shall be changed. The period during which
Options may be granted under the Authority shall terminate on the tenth
anniversary of the Effective Date, unless the Plan earlier shall have been
terminated as provided above.

Section 12. Date of Granting Options.

          All Options granted under the Plan shall be in writing and shall be
granted as of a Grant Date.

Section 13. Shareholder Approval.

          The Plan was unanimously approved by the Shareholders of the Company
prior to the Effective Date.


6

--------------------------------------------------------------------------------




Section 14. Miscellaneous.

          (a)          Subject to the provisions of applicable federal law, the
Plan shall be administered, construed and enforced according to the internal
laws of the State of Michigan, excluding its conflict of law rules, and
applicable federal law and in courts situated in the State of Michigan.

          (b)          Transactions under this Plan are intended to comply with
applicable conditions for exemption under Rule 16b-3. To the extent any
provision of this Plan or action by the Committee fails to so comply, it shall
be deemed null and void, to the extent permitted by law and deemed advisable by
the Committee.

          (c)          The invalidity of any particular provision herein shall
not invalidate all or any part of the remainder of the Plan, but such remainder
shall be and remain valid in all respects as fully as the law will permit.














7

--------------------------------------------------------------------------------